t c memo united_states tax_court marc white and kelly white petitioners v commissioner of internal revenue respondent docket no filed date betty j williams richard t luoma and matthew d carlson for petitioners nicholas r rosado for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined the following deficiencies additions to tax and penalties unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure penalty sec_6662 dollar_figure big_number after concessions the issues for decision are whether petitioners’ business constituted a partnership for tax purposes whether petitioners had unreported gross_receipts for the and tax years and whether petitioners are entitled to deduct expenses reported on schedules c profit or loss from business for the and tax years findings_of_fact some of the facts have been stipulated and are so found petitioners resided in california when they timely filed their petition they were married and filed joint federal_income_tax returns for the taxable years at issue continued revenue code of as amended and in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar on brief petitioners conceded the remaining adjustments to schedule c expenses apart from advertising expenses and rent expenses itemized_deductions pension and annuity income computational adjustments and additions to tax and penalties to the extent of any deficiencies i background petitioner marc white spent most of his career in automobile sales he was employed by the mercedes benz dealership in sacramento california for over years ultimately serving as the manager of the dealership towards the end of after losing his position with mercedes benz mr white was approached by his ex-wife april van patten about forming a mortgage company mrs van patten and her husband kevin van patten had experience in real_estate and mrs van patten held a real_estate broker license in california and also held a mortgage lending originator license regulated by the national mortgage licensing system mr white observed the van pattens’ success in real_estate and believed real_estate and mortgage lending to be a profitable business ii business formation mr white and mrs van patten along with their respective spouses-- petitioner kelly white and mr van patten--ultimately agreed to work together in the real_estate business in late or early this business had two separate components under two separate names mortgage lending services of california was the mortgage lending business and homebuyers resource center was the real_estate_transaction business its business address was california avenue suite c fair oaks california fair oaks address the couples did not reduce the terms of their business relationship to writing a capitalization during the tax_year petitioners withdrew dollar_figure from mr white’s retirement account petitioners used a substantial part of this distribution to support the new business the van pattens did not make similar financial contributions to the business while mr van patten testified that he also made capital contributions to the business we do not find his testimony credible when mr white was asked what contributions the van pattens made he responded i mean they really didn’t have any money i mean to speak of when we all partnered up we found his testimony on this point more credible than mr van patten’s b bank accounts petitioners’ personal checking account with golden credit_union was used for the business’ banking during the first few months of operation the van pattens explained to mr white that they had had problems with bad checks in a prior business and could not open business bank accounts however as we discuss below in section iv the record includes a check written on a bank of america account listing camille straughn dba the van patten group dated date and a check dated date written on a td ameritrade account listing mrs van patten dba mortgage lending services of california a sole_proprietorship at the fair oaks address on date three bank accounts were opened with bank of america a personal checking account ending in opened under mr and mrs white’s names a business savings account ending in and a business checking account ending in records of both business bank accounts listed mortgage lending services of california as the account title and corporation as its legal designation three signatories were authorized for the two business accounts mr white as president mrs white as treasurer and camille straughn as secretary on date mr white opened a fourth bank account with bank of america a business checking account ending in mr white was the only officer listed on the account--as president and secretary after the bank of america accounts were opened a bad_check was written on one of the business accounts and the business was unable to satisfy the financial obligations on that account on date mr white opened three new business accounts with american river bank a business checking account ending in opened under mr white dba mortgage lending services of ca a business checking account ending in opened under mr white dba homebuyers resource center and a business checking account ending in opened under mr white dba mortgage lending services--trust account the american river bank account agreements each list mr white as the sole signatory and the business designation selected for each account was sole_proprietorship with mr white listed as the sole_proprietor iii business operations a responsibilities the two couples had different roles and responsibilities mr white oversaw office operations mrs white oversaw the real_estate agents followed up on agents’ leads tracked agents’ progress in showing homes and wrote offers she also satisfied the requirements necessary to re-establish her real_estate license following the reestablishment of her license she served as a real_estate agent providing backup support for the other real_estate agents and helping show properties herself mrs van patten served as the broker of record because she held the required professional licenses finally mr van patten was responsible for marketing structuring loans and overseeing loan processing at trial respondent orally moved for the court to take judicial_notice of the fact that mrs white had a salesperson license issued in that did not expire until petitioners do not object to a finding that mrs white obtained her license in we therefore find this fact conceded and will deny as moot respondent’s oral motion to take judicial_notice b financial activities the business was run very informally the couples did not consult or employ any_tax professionals while for a time they did employ a bookkeeper who used quickbooks software to maintain the company’s books_and_records as business declined they were unable to pay the bookkeeper those quickbooks files were no longer accessible and petitioners did not call the bookkeeper to testify at trial the business incurred advertising expenses at its inception mr van patten ordered big_number mailers from a-applied mailing service inc to advertise the refinancing and home mortgage lending services and paid dollar_figure for their printing packaging and mailing mr white then reimbursed mr van patten with funds withdrawn from his golden credit_union account the record includes a summary for prepared by mrs white during petitioners’ audit titled rent-- other business property that summary includes the following items dollar_figure for office rent dollar_figure for office furniture dollar_figure for maintenance dollar_figure for business technology and dollar_figure for new office deposit c division of profits petitioners controlled the business’ funds used business accounts to pay personal expenses and personal accounts to pay business_expenses and did not maintain books_and_records tracking these payments they also used funds from the business accounts to pay expenses for the van pattens--such as utility bills and car payments--but the record does not include reliable evidence showing how much they paid with one exception discussed below while petitioners argue that the couples agreed to an equal division of profits mr white acknowledged at trial that this did not occur the record shows irregular cash withdrawals by petitioners and some payments to the van pattens along with commission payments and draws to other associates these cash withdrawals exceed the documented payments to or on behalf of the van pattens during the tax years at issue petitioners made most of the mortgage payments for the house where the van pattens lived at trial mr white explained the arrangement with the van pattens as follows we had a verbal agreement the house was in my name i moved out of the house because they really wanted to live there because they had a big family so i moved out i moved into a different house and because their credit was bad i had a verbal agreement that if they would pay the mortgage on it until they got squared away and could get good credit that they had to pay me but that i would take-- you know we--together however you want to look at it we were partners and then once their credit got good and they got squared away they would take over the mortgage on the house when they could actually qualify for it petitioners claimed deductions for mortgage interest_paid on the home in which the van pattens lived during both taxable years at issue as petitioners’ financial situation deteriorated the lines between business accounts and personal accounts were blurred even further mr white described the financial difficulties he faced testifying i made payments from every account i had before i went bankrupt i grabbed money from any place that -- i took money out of everywhere the business was never incorporated was never profitable and ultimately failed towards the end of the couples agreed to part ways and the van pattens agreed to buy petitioners’ interests in the business iv income_tax returns petitioners filed joint form sec_1040 u s individual_income_tax_return for and petitioners timely filed their form_1040 and filed their form_1040 on date mr van patten prepared petitioners’ form sec_1040 for and although the returns indicate that they were self-prepared mr van patten also prepared the joint form sec_1040 he filed with mrs van patten mr van patten was not a tax professional and did not have a tax background both couples reported business income on schedules c for the tax years at issue as described below no form_1065 u s return of partnership income was ever filed for the business petitioners attached schedules c and schedules c-ez net profit from business to their and form sec_1040 the schedules c related to mr white’s shares of the business income and expenses and the schedules c-ez related to mrs white’s shares on their schedule c petitioners reported dollar_figure of income and claimed deductions of dollar_figure for advertising expenses and dollar_figure for rent expenses petitioners also reported dollar_figure of income on their schedule c-ez petitioners reported dollar_figure of income on their schedule c and dollar_figure of income on their schedule c-ez the van pattens reported dollar_figure of income for mr van patten’s real_estate marketing activities and dollar_figure of income for mrs van patten’s real_estate activities on their schedules c on their schedules c the van pattens reported dollar_figure of income for mr van patten’s business activities and dollar_figure of income for mrs van patten’s business activities mrs van patten’ sec_2011 wage and income transcript indicates that she was issued six forms 1099-misc miscellaneous income related to her real_estate activities which were sent to the fair oaks address five forms 1099-misc were issued to her and one was issued to her on behalf of mortgage lending services of california mrs van patten’ sec_2012 wage and income transcript indicates that she was issued four forms 1099-misc related to her real_estate activities and sent to the fair oaks address two forms 1099-misc were issued to her one was issued to her on behalf of homebuyers resource center and one was issued to her on behalf of mortgage lending services petitioners did not reconcile mrs van patten’s forms 1099-misc with their business gross_receipts nor could we we could identify only two form 1099-misc payors from mrs van patten’s wage and income transcript in respondent’s bank_deposits analysis we could not reconcile the deposits with the bank statements in the record the gross_receipts the van pattens reported on their schedules c exceeded the total gross_receipts reported to mrs van patten on her forms 1099-misc finally petitioners never explained how the payments reported to mrs van patten were transferred to the business the record does include two checks that may have represented transfers the first check dated date of dollar_figure was made out to mortgage lending services and was issued by a bank of america bank account held by camille straughn dba the van patten group the second check dated date of dollar_figure was made out to mr white and was issued by a td ameritrade bank account held by mrs van patten dba mortgage lending services of california a sole_proprietorship at the fair oaks address v unreported income respondent initially summoned petitioners’ bank records from their bank of america and american river bank accounts while reviewing these bank records respondent identified transfers to petitioners’ golden credit_union account and subsequently summoned petitioners’ bank records from this account respondent began a bank_deposits analysis to compute petitioners’ income but was unable to complete it given the incomplete bank account records received as a result respondent used the specific-item method for and to reconstruct petitioners’ income respondent determined and classified deposit sources from the descriptions of deposited items on petitioners’ account records respondent then excluded as nontaxable all transfers between bank accounts and excluded rental payments pension distributions or unemployment_compensation respondent also excluded as nontaxable all cash deposits given the nature of petitioners’ businesses finally respondent excluded as nontaxable deposits from given the timing this check also may have been the van pattens’ payment to petitioners for the business the van pattens that petitioners indicated to the revenue_agent were loan repayments respondent determined that petitioners’ deposits totaled dollar_figure for and dollar_figure for as a result of the specific-item method reconstruction respondent determined that petitioners had unreported schedule c gross_receipts of dollar_figure for and dollar_figure for opinion i burden_of_proof the taxpayer generally has the burden of proving that the commissioner’s determinations in a notice_of_deficiency are incorrect rule a 290_us_111 see also 596_f2d_358 9th cir rev’g 67_tc_672 petitioners assert that they have provided complete and conclusive documentation and credible testimony to substantiate their income and claimed deductions sufficiently to shift the burden_of_proof under sec_7491 under sec_7491 i f in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue see 116_tc_438 credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness quoting h_r conf rept no pincite- 1998_3_cb_747 we do not believe petitioners have continued ii unreported income sec_61 provides that gross_income includes all income from whatever source derived see 348_us_426 a taxpayer is responsible for maintaining adequate books_and_records sufficient to establish the amount of his or her income see sec_6001 if a taxpayer fails to maintain and produce the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 sec_1_446-1 income_tax regs the commissioner’s reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite a the specific-item method the specific-item method is a method of income reconstruction that consists of evidence of specific amounts of income received by a taxpayer and not reported continued satisfied the requirements for the burden to shift to respondent moreover for issues we resolve on a preponderance_of_the_evidence in the record which party bears the burden is not relevant it is relevant only where there is an evidentiary tie see 131_tc_185 schank v commissioner tcmemo_2015_235 at on the taxpayer’s return see 56_tc_297 petitioners failed to maintain accurate books_and_records for the years at issue respondent therefore was justified in using the specific-item method to determine petitioners’ tax_liabilities for the years at issue see id pincite petitioners do not argue that the gross_receipts computed by respondent are from nontaxable sources instead petitioners assert that the gross_receipts were the revenue of a partnership and should have been split among the partners we therefore must determine whether the couples’ business constituted a partnership during the tax years at issue petitioners further argue that because business profits should have been split the gross_receipts petitioners reported on their returns were overstated and should be adjusted downward not upward to account for the amounts attributable to the van pattens and reported on the van pattens’ schedules c for these years b existence of partnership if as petitioners assert the couples’ business was properly classified as a partnership for tax purposes petitioners would be taxable on only their distributive shares of the partnership’s income see sec_702 sec_704 a partner’s distributive_share of income gain loss deduction or credit shall except as otherwise provided in this chapter be determined by the partnership_agreement federal tax law controls the classification of partners and partnerships for federal tax purposes see sec_301_7701-1 proced admin regs see also 327_us_280 a partnership is a business_entity with two or more parties see sec_301_7701-1 sec_301 a and b i proced admin regs the hallmark of a partnership is that the participants carry on a trade business financial operation or venture and divide the profits therefrom sec_301_7701-1 proced admin regs in determining whether a partnership exists the court considers the following factors the agreement of the parties and their conduct in the contributions if any which each party has made to the the parties’ control_over income and capital and the right of each executing its terms venture to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise 42_tc_1067 whether parties have formed a partnership is a question of fact and while all circumstances are to be considered the essential question is whether the parties intended to and did in fact join together for the present conduct of an undertaking or enterprise id we will address each factor in turn agreement of parties and conduct in executing terms petitioners and the van pattens did not reduce the terms of their agreement to writing a partnership_agreement may be entirely oral and informal but the parties must demonstrate that they complied with its terms see strickland v commissioner tcmemo_1986_85 finding that a partnership existed even though no written_agreement existed during the years at issue citing 299_f2d_741 2d cir and 135_f2d_989 9th cir while the couples may have agreed orally to an equal division of profits mr white acknowledged that this division did not occur unlike the taxpayers in strickland petitioners withdrew varying sums of money from the business at irregular intervals see azimzadeh v commissioner tcmemo_2013_169 at the van pattens could not withdraw money directly but instead received irregular payments in amounts different from the withdrawals and payments by petitioners nor can we count petitioners’ mortgage payments for the home occupied by the van pattens as evidence of the van pattens’ right to partnership profits while petitioners argue that the van pattens owned the home petitioners deducted the interest payments on their own joint form sec_1040 petitioners direct us to the van pattens’ returns to show that the van pattens already reported their shares of the business income petitioners however never established that the van pattens did not receive income from other sources moreover petitioners never explained how payments reported on the van pattens’ form sec_1040 and on forms 1099-misc issued to mrs van patten made their way into the business bank accounts or were accounted for otherwise this factor therefore weighs against finding that a partnership existed parties’ contributions to venture we found above that petitioners withdrew dollar_figure from mr white’s ira and used these funds in part to capitalize the business but we have no credible_evidence that the van pattens made any capital contributions see holdner v commissioner tcmemo_2010_175 wl at aff’d 483_fedappx_383 9th cir the record suggests that petitioners and the van pattens each performed services related to the business however we therefore will weigh this factor as favorable see 22_bta_1106 wheeler v commissioner tcmemo_1978_208 control_over income and right to make withdrawals petitioners argue that the van pattens had equal rights to withdraw funds from the accounts but the credible_evidence before us indicates that petitioners had sole financial control petitioners were the signatories on all of the business accounts throughout the business’ existence the van pattens never were we also note that while camille straughn also had signature_authority for one of the initial accounts nowhere in the record do petitioners allege that ms straughn was acting on behalf of the van pattens while the record shows that petitioners made payments to or on behalf of the van pattens no evidence shows that the van pattens had rights to withdraw funds from the accounts aside from mr white’s testimony that the van pattens had debit cards but the account statements do not indicate who made withdrawals nor did petitioners tie any specific expenditures to the van pattens while as we note above the van pattens received some payments related to the business and petitioners paid the mortgage for the van pattens at least for part of the years at issue this evidence is not enough for us to conclude that the van pattens had joint control_over the business’ income this factor therefore weighs against finding a partnership existed coproprietor or nonpartner relationship respondent asserts that the van pattens had a separate business and were independent contractors who were paid commissions petitioners assert that the compensation of the couples was contingent on the proceeds from the business and they did not have fixed salaries the record indicates that the van pattens played a role in the business but the evidence is not sufficient to show that their role was coproprietors rather than independent contractors business owners for example may agree to compensate key employees with a percentage of business income or brokers may be retained to sell property for a commission based on the net or gross sale price see comtek expositions inc v commissioner tcmemo_2003_135 aff’d 99_fedappx_343 2d cir although these arrangements may result in a division of profits neither constitutes a partnership unless the parties become coproprietors id indeed in luna v commissioner t c pincite we held that no partnership existed even though the taxpayer was to receive percentage commissions in exchange for the management services he provided the record shows that payments to independent contractors were labeled commission payments and draws like payments made to the van pattens the only evidence that the van pattens received payments more akin to a partner’s share than an independent contractor’s commission or draw is petitioners’ and the van pattens’ uncorroborated testimony we do not find their story credible this factor therefore weighs against finding a partnership whether business was conducted in joint names as the business’ bank records reflect the accounts were held in either mr white’s name alone or petitioners’ names together and included the names of the businesses the van pattens were not listed on any of the accounts further petitioners designated the business as either a sole_proprietorship or a corporation not a partnership and it appears that the van pattens had separate business bank accounts mrs van patten’s check showed april lynn van patten dba mortgage lending services of california a sole_proprietorship at the fair oaks address at least at some point in the business relationship and another check to mortgage lending services lists camille straughn dba the van patten group these checks suggest that the couples both treated the business as their own sole proprietorships--not a joint enterprise--not just on their form sec_1040 but also to financial institutions and potentially check recipients this factor therefore weighs against finding a partnership existed filing of partnership returns or representation of joint_venture as petitioners acknowledge they did not prepare and file a form_1065 for their business for either taxable_year at issue instead they reported the income and expenses on their schedules c and c-ez petitioners assert that they represented to others that they were joint venturers and informed respondent during their examination that they operated a partnership respondent disputes this characterization alleging that petitioners characterized transfers from the van pattens as loan repayments we need not resolve this dispute petitioners’ uncorroborated testimony cannot overcome their reporting of income and expenses on their returns and the bank account records in evidence we find therefore that this factor weighs against finding a partnership maintenance of separate books and accounts petitioners contend that they used quickbooks to maintain separate books_and_records at the entity level petitioners failed to produce any evidence that separate books and accounts were maintained other than their uncorroborated testimony the business bank accounts were held in petitioners’ names either mr white or both mr and mrs white petitioners also admit that they used business accounts for personal expenses and personal accounts for business_expenses this factor therefore weighs against finding that a partnership existed exercise of mutual control and assumption of mutual responsibilities petitioners and the van pattens testified that they each assumed separate roles in the real_estate and mortgage activities and the record supports a finding that they had a business relationship in which they had different roles but the fact that they may have performed separate functions does not convince us that they exercised mutual control and mutual responsibilities indicative of a partnership notwithstanding their conclusory testimony see kazdin v commissioner tcmemo_1969_75 considering the record as a whole applying the luna factors and considering the inconsistencies in the record we conclude that the business is not properly classified as a partnership for tax purposes while the record indicates that petitioners and the van pattens had some sort of relationship the record does not support a conclusion that the business was a partnership petitioners’ explanations for the inconsistencies between their story and the evidence have far too many gaps we understand that petitioners were trying to make ends meet in a challenging time but their story cannot survive all of the gaps and inconsistencies in the record without credible_evidence to back them up moreover even were we to conclude that a partnership existed we have no reliable evidence of the partnership’s total receipts on which we could base an allocation of income different from the amounts respondent calculated using the specific-item method we therefore hold that petitioners have unreported schedule c gross_receipts of dollar_figure and dollar_figure for the and taxable years respectively iii deductions deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to deductions 503_us_79 292_us_435 taxpayers therefore are required to substantiate expenses underlying each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 under the cohan_rule where a taxpayer is able to demonstrate that he or she has paid_or_incurred a deductible expense but cannot substantiate the precise amount the court may estimate the amount of the expense if the taxpayer produces credible_evidence providing a basis for the court to do so 39_f2d_540 2d cir sec_162 provides that expenses are deductible if they were ordinary necessary and paid_or_incurred during the tax_year and were directly connected with or proximately resulted from a trade_or_business of the taxpayer see 403_us_345 276_us_145 91_tc_352 a advertising expense petitioners assert that they are entitled to a dollar_figure advertising expense deduction for the tax_year mr white credibly testified that the dollar_figure expense relates to an advertising mailer designed to promote the new business respondent argues that the expense was not for petitioners’ business the record includes a copy of the original invoice and a corresponding debit on an account statement from petitioners’ golden bank account--the account initially used for business expenses--and supports mr white’s testimony we reject respondent’s argument that these expenses were the van pattens’ having found that the bank account was solely for petitioners’ business and that the business was not a partnership we logically find that petitioners may deduct the advertising expense incurred by the business we also find that petitioners substantiated this expense and proved that it was ordinary and necessary to their business we hold therefore that petitioners are entitled to deduct dollar_figure of advertising expenses for the tax_year b rent expense petitioners assert that they are entitled to deduct dollar_figure in rent expenses for the taxable_year respondent allowed a deduction for dollar_figure of rent expenses and claims that this amount is greater than the amount of rent payments shown on the summary prepared by mrs white of dollar_figure we agree with respondent that petitioners are not entitled to a greater amount petitioners did not show that the remaining expenses described on mrs white’s summary as maintenance business technology new office deposit and office furniture are rent expenses for the taxable_year nor did they provide documentation that would support deductibility as another type of business_expense we hold therefore that petitioners are entitled only to the dollar_figure rent expense deduction respondent allowed on their joint_return we have considered all of the arguments made by petitioners and respondent and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
